DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  STATE OF FLORIDA, DEPARTMENT OF FINANCIAL SERVICES,
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES and CITY OF
        RIVIERA BEACH, a Florida municipal corporation,
                        Appellants,

                                    v.

  MICHAEL BARNETT, individually, as natural father and guardian of
   R.B., a minor, and as the Personal Representative of the Estates of
  DANIEL BARNETT, DIANE BARNETT and BRYAN BARNETT, and
        LEROY NELSON, JR., as Personal Representative of the
             Estate of JAVON XAVIER NELSON, a minor,
                               Appellees.

                             No. 4D17-2840

                            [January 9, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case Nos.
502012CA004183MBAJ and 502012CA000179MB.

  Sheridan Weissenborn of Dutton Law Group, P.A., Miami, for appellant
Department of Financial Services.

   H.T. Smith of the Law Offices of H.T. Smith, P.A., Coral Gables, and
John W. McLuskey of McLuskey, McDonald & Hughes, P.A., Miami, for
appellee Michael Barnett.

  Vincent E. Miller of the Law Offices of Vincent E. Miller, P.A., Delray
Beach, for appellee Leroy Nelson, Jr.

   ON MOTION TO CERTIFY QUESTION OF GREAT PUBLIC IMPORTANCE

PER CURIAM.

   Unfortunately, our state has experienced a number of high-profile mass
shootings in the past several years, some of which have led to negligence
complaints against state agencies. In our opinion in the instant case, we
narrowly construed section 768.28(5), Florida Statutes (2010), to limit the
sovereign immunity waiver to $200,000 1 when there are multiple claims
arising out of the same negligent act(s) committed by the state agency.
However, we acknowledge that a broader reading of the statute could allow
a per injury limitation.

   Because this issue may continue to arise in the context of mass
shootings and other mass injury events, we certify the following question
as one of great public importance:

      WHEN MULTIPLE CLAIMS OF INJURY OR DEATH ARISE
      FROM THE SAME ACT OF NEGLIGENCE COMMITTED BY A
      STATE AGENCY OR ACTOR, DOES THE LIMITATION ON THE
      WAIVER OF SOVEREIGN IMMUNITY IN SECTION 768.28(5),
      FLORIDA STATUTES, CAP THE LIABILITY OF STATE
      AGENCIES AT $200,000 FOR ALL RESULTING INJURIES OR
      DEATHS, AS CLAIMS AND JUDGMENTS “ARISING OUT OF
      THE SAME INCIDENT OR OCCURRENCE”?

WARNER, MAY and FORST, JJ., concur.




1The statute was amended in 2016 to increase the cap to $300,000 for all claims
or judgments.


                                      2